DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicant argues Ueo does not disclose a control device configured to control the switch such as to disconnect the second auxiliary machine from the low voltage-side power line, based on a state of charge or a voltage of the second power storage device being equal to or lower than a first reference value in such a state that the second auxiliary machine is connected with the low voltage-side power line in the system off-state.
However the examiner respectfully disagree, Par 0076 discloses that, if the power consumption by the low voltage auxiliary system (hereinafter also referred to as auxiliary system power) cannot be covered by the maximum output current Imax that corresponds to the rated capacity, the power consumption by the groups 90 and 95 of auxiliary loads is covered by the electric power from auxiliary battery 70. Therefore, the SOC of auxiliary battery 70 lowers, and therefore, its output voltage (that is, power supply voltage Vs) also lowers. If the power supply voltage Vs should become lower than the lower limit voltage that ensures the operation of ECU 80, the power source system could possibly fail.
Ueo discloses Relay RL4 is turned on when the vehicle is running, and turned off at the time of external charging. Therefore, ECU/auxiliary load group 81 consists of equipment and devices 

With the introduction of the new claim 7, when the relay RL4 is opened, it will also prevent dark current to be supplied to the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/Primary Examiner, Art Unit 2836